


Exhibit 10.11

 

GERON CORPORATION

2011 INCENTIVE AWARD PLAN

 

STOCK OPTION AGREEMENT

 

RECITALS

 

A.                                    The Board of Directors of Geron
Corporation (the “Company”) has adopted the Geron Corporation 2011 Incentive
Award Plan (the “Plan”) for the purpose of attracting and retaining the services
of selected key employees (including officers and directors), non-employee
members of the Board of Directors and consultants who contribute to the
financial success of the Company or its Parent or Subsidiary corporations.

 

B.                                    Optionee is an individual who is to render
valuable services to the Company or its Parent or Subsidiary corporations, and
this Agreement is executed pursuant to, and is intended to carry out the
purposes of, the Plan in connection with the Company’s grant of a stock option
to Optionee.

 

NOW, THEREFORE, it is hereby agreed as follows:

 

1.                                      Grant of Option.  Subject to and upon
the terms and conditions set forth in this Stock Option Agreement (this
“Agreement”), the Company hereby grants to Optionee, as of the grant date (the
“Grant Date”) specified in the accompanying Notice of Grant of Stock Option (the
“Grant Notice”), a stock option (the “Option”) to purchase up to that number of
shares of the Company’s Common Stock (the “Option Shares”) as is specified in
the Grant Notice.  Capitalized terms not otherwise defined in this Agreement
shall have the meanings set forth in the Plan.  The Option Shares shall be
purchasable from time to time during the option term at the option price per
share (the “Option Price”) specified in the Grant Notice.

 

2.                                      Option Term.  This Option shall have a
maximum term of ten (10) years measured from the Grant Date and shall
accordingly expire at the close of business on the expiration date (the
“Expiration Date”) specified in the Grant Notice, unless sooner terminated in
accordance with Paragraph 5 or 6 hereof.

 

3.                                      Limited Transferability.  This Option
shall be neither transferable nor assignable by Optionee other than by will or
by the laws of descent and distribution following Optionee’s death and may be
exercised, during Optionee’s lifetime, only by Optionee.  However, if this
Option is designated a Non-Statutory Option in the Grant Notice, then this
Option may also be assigned in accordance with the terms of a qualified domestic
relations order. If so assigned, the assigned Option shall be exercisable only
by the person or persons who acquire a proprietary interest in the Option
pursuant to such qualified domestic relations order.  The terms applicable to
the assigned Option (or portion thereof) shall be the same as those in effect
for this Option immediately prior to such assignment and shall be set forth in
such documents issued to the assignee as the Plan Administrator may deem
appropriate.

 

*[4.                           Dates of Exercise. This Option shall become
exercisable for the Option Shares in one or more installments as is specified in
the Grant Notice.  As the Option becomes exercisable in one or more
installments, the installments shall accumulate and the Option shall remain
exercisable

 

1

--------------------------------------------------------------------------------


 

for such installments until the Expiration Date or the sooner termination of the
Option term under Paragraph 5 or Paragraph 6 of this Agreement.]

 

5.                                      Accelerated Termination of Option Term. 
The Option term specified in Paragraph 2 shall terminate (and this Option shall
cease to be exercisable) prior to the Expiration Date should any of the
following provisions become applicable:

 

*[(i)                          Termination of Service.  If the Optionee
experiences a Termination of Service other than by reason of the Optionee’s
total and permanent disability (as defined in Section 22(e)(3) of the Code) or
death, this Option shall remain exercisable for three (3) months following the
Optionee’s termination (but in no event later than the expiration of the term of
such Option as set forth in this Agreement).  If, on the date of termination,
the Optionee is not vested as to his or her entire Option, the Shares covered by
the unvested portion of this Option immediately cease to be issuable under this
Option.  If and to the extent, after termination, the Optionee does not exercise
his or her Option within the time period specified herein, this Option shall
terminate.]

 

**[Covered Termination. If the Optionee experiences a Termination of Service as
a result of a Covered Termination (as defined by Optionee’s employment
agreement, if applicable), the Optionee may exercise his or her Option within
twenty-four (24) months following the Optionee’s termination (but in no event
later than the expiration of the term of such Option as set forth in this
Agreement) and such Option shall be exercisable during such period for the
number of Shares subject to this Option with respect to which the right to
exercise was already accrued as of the Optionee’s termination.  If, on the date
of termination, the Optionee is not vested as to his or her entire Option, the
Shares covered by the unvested portion of this Option shall immediately cease to
be issuable under this Option.  If, and to the extent, after termination, the
Optionee does not exercise his or her Option within the time specified herein,
this Option shall terminate.]

 

(ii)                                  Disability of Optionee.  If an Optionee
experiences a Termination of Service as a result of the Optionee’s total and
permanent disability (as defined in Section 22(e)(3) of the Code), the Optionee
may exercise his or her Option within twenty-four (24) months following the
Optionee’s termination (but in no event later than the expiration of the term of
such Option as set forth in this Agreement) and such Option shall be exercisable
during such period for the number of Shares subject to this Option with respect
to which the right to exercise was (i) already accrued as of the Optionee’s
termination and (ii) would have accrued had the Optionee remained an Eligible
Individual continuously for thirty-six (36) months (or such lesser period of
time as is determined by the Board) after the date of Optionee’s termination. 
If, on the date of termination, the Optionee is not vested as to his or her
entire Option, the Shares covered by the unvested portion of this Option
(determined after taking into account the accelerated exercisability provided
for in this Section 5(ii)) shall immediately cease to be issuable under this
Option.  If, and to the extent, after termination, the Optionee does not
exercise his or her Option within the time specified herein, this Option shall
terminate.

 

(iii)                               Death of Optionee.  If an Optionee dies
while an Eligible Individual, this Option may be exercised within twenty-four
(24) months following the Optionee’s termination by the Optionee’s estate or by
a person who acquires the right to exercise this Option by bequest or
inheritance (but in no event later than the expiration of the term of such
Option as set forth in this Agreement) and such Option shall be exercisable
during such period for the number of Shares subject to this Option with respect
to which the right to exercise

 

2

--------------------------------------------------------------------------------


 

was (i) already accrued as of the Optionee’s termination and (ii) would have
accrued had the Optionee remained an Eligible Individual continuously for
thirty-six (36) months (or such lesser period of time as is determined by the
Board) after the date of Optionee’s termination.  If, at the time of death, the
Optionee is not vested as to his or her entire Option, the Shares covered by the
unvested portion of this Option (determined after taking into account the
accelerated exercisability provided for in this Section 5(iii)) shall
immediately cease to be issuable under this Option.  The Option may be exercised
by the executor or administrator of the Optionee’s estate or, if none, by the
person(s) entitled to exercise this Option under the Optionee’s will or the laws
of descent or distribution.  If, and to the extent, this Option is not so
exercised within the time specified herein, this Option shall terminate.

 

If an Optionee dies within three (3) months after he or she experiences a
Termination of Service (other than as a result of the Optionee’s disability),
the Option may be exercised within six (6) months following the date of death
(but in no event later than the expiration of the term of such Option as set
forth in this Agreement), by the Optionee’s estate or by a person who acquires
the right to exercise the Option by bequest or inheritance, but only to the
extent the right to exercise such Option had accrued as of the date of death.

 

(iv)                              Regulatory Extension.  If the exercise of this
Option following the Optionee’s Termination of Service (other than upon the
Optionee’s death or Disability) would be prohibited at any time because the
issuance of shares would violate the registration requirements under the
Securities Act or because the sale of Shares on or after exercise would be
inconsistent with the terms of the Company’s insider trading policy, then this
Option shall terminate on the earlier of (i) the expiration of the term of this
Option set forth in Paragraph 2 hereof or (ii) the expiration of a period of
three (3) months after the Optionee’s Termination of Service during which the
exercise of this Option would not be in violation of such registration
requirements or inconsistent with such insider trading policy, as applicable.

 

6.                                      Special Termination of Option.

 

A.                                    If the Company undergoes a Change in
Control, then this Option, to the extent not previously exercised, shall
automatically accelerate so that, immediately prior to the effective date of the
Change in Control, it shall become fully exercisable for all of the shares of
Common Stock at the time subject to this Option and may be exercised for any or
all of those shares as fully-vested shares of Common Stock.

 

B.                                    Immediately following the consummation of
the Change in Control, all outstanding options shall terminate and cease to be
outstanding, except to the extent assumed by the successor Company (or Parent
thereof).

 

C.                                    The portion of any Incentive Stock Option
accelerated in connection with a Change in Control shall remain exercisable as
an Incentive Stock Option only to the extent the applicable one hundred thousand
dollar ($100,000) limitation (as discussed in Paragraph 16 below) is not
exceeded.  To the extent such dollar limitation is exceeded, the accelerated
portion of such option shall be exercisable as a Non-Statutory Option under the
Federal tax laws.

 

D.                                    This Agreement shall not in any way affect
the right of the Company to adjust, reclassify, reorganize or otherwise make
changes in its capital or business structure or to merge, consolidate, dissolve,
liquidate or sell or transfer all or any part of its business or assets.

 

3

--------------------------------------------------------------------------------


 

7.                                      Adjustment in Option Shares.

 

A.                                    In the event any change is made to the
Company’s outstanding Common Stock by reason of any stock split, stock dividend,
combination of shares, exchange of shares, or other change affecting the
outstanding Common Stock as a class without receipt of consideration, then
appropriate adjustments shall be made to (i) the total number of Option Shares
subject to this Option, (ii) the number of Option Shares for which this Option
is to be exercisable from and after each installment date specified in the Grant
Notice and (iii) the Option Price payable per share in order to reflect such
change and thereby preclude a dilution or enlargement of benefits hereunder.

 

B.                                    If this Option is to be assumed in
connection with a Change in Control described in Paragraph 6 or is otherwise to
remain outstanding, then this Option shall be appropriately adjusted,
immediately after such Change in Control, to apply and pertain to the number and
class of securities which would have been issuable to the Optionee in the
consummation of such Change in Control had the option been exercised immediately
prior to such Change in Control, and appropriate adjustments shall also be made
to the Option Price payable per share, provided the aggregate Option Price
payable hereunder shall remain the same.

 

8.                                      Privilege of Stock Ownership.  The
holder of this Option shall not have any of the rights of a stockholder with
respect to the Option Shares until such individual shall have exercised this
Option and paid the Option Price.

 

9.                                      Manner of Exercising Option.

 

A.                                    In order to exercise this Option with
respect to all or any part of the Option Shares for which this Option is at the
time exercisable, Optionee (or in the case of exercise after Optionee’s death,
the Optionee’s executor, administrator, heir or legatee, as the case may be)
must take the following actions:

 

(i)                                     Execute and deliver to the Secretary of
the Company a Notice of Exercise and/or Purchase Agreement, in a form then
prescribed by the Company, for the Option Shares for which the option is
exercised.

 

(ii)                                  Pay the aggregate Option Price for the
purchased shares in one or more of the following alternative forms:

 

1.                                      full payment in cash or check; or

 

2.                                      any other form which the Plan
Administrator may, in its discretion, approve at the time of exercise in
accordance with the provisions of paragraph 15 of this Agreement.(1)

 

3.                                      payment in shares of Common Stock held
by the Optionee for the requisite period necessary to avoid a charge to the
Company’s earnings for financial reporting purposes and valued at Fair Market
Value on the Exercise Date (as defined below); or

 

--------------------------------------------------------------------------------

(1) Authorization of a loan or installment payment method under such provisions
may, under currently proposed Treasury Regulations, result in the loss of
incentive stock option treatment under the Federal tax laws.

 

4

--------------------------------------------------------------------------------


 

4.                                      through a special sale and remittance
procedure pursuant to which the Optionee is to provide irrevocable written
instructions (a) to a Company-designated brokerage firm to effect the immediate
sale of the purchased shares and remit to the Company, out of the sale proceeds
available on the settlement date, sufficient funds to cover the aggregate Option
Price payable for the purchased shares plus all applicable Federal, state and
local income and employment taxes required to be withheld by the Company by
reason of such purchase and (b) to the Company to deliver the certificates for
the purchased shares directly to such brokerage firm in order to effect the sale
transaction.

 

(iii)                               Furnish to the Company appropriate
documentation that the person or persons exercising the option, if other than
Optionee, have the right to exercise this Option.

 

Except to the extent the sale and remittance procedure is utilized in connection
with the exercise of this Option, payment of the Option Price must accompany the
Notice of Exercise or Purchase Agreement delivered to the Company.

 

B.                                    For purposes of this Agreement, the
“Exercise Date” shall be the date on which the executed Notice of Exercise or
Purchase Agreement shall have been delivered to the Company.

 

C.                                    As soon after the Exercise Date as
practical, the Company shall mail or deliver to Optionee or to the other person
or persons exercising this Option a certificate or certificates representing the
shares so purchased and paid for, with the appropriate legends affixed thereto.

 

D.                                    In no event may this Option be exercised
for any fractional shares.

 

10.                               Compliance with Laws and Regulations.

 

A.                                    The exercise of this Option and the
issuance of Option Shares upon such exercise shall be subject to compliance by
the Company and the Optionee with all applicable requirements of law relating
thereto and with all applicable regulations of any stock exchange on which
shares of the Company’s Common Stock may be listed at the time of such exercise
and issuance.

 

B.                                    In connection with the exercise of this
Option, Optionee shall execute and deliver to the Company such representations
in writing as may be requested by the Company in order for it to comply with the
applicable requirements of Federal and state securities laws.

 

11.                               Successors and Assigns.  Except to the extent
otherwise provided in Paragraph 3 or 6 hereof, the provisions of this Agreement
shall inure to the benefit of, and be binding upon, the successors,
administrators, heirs, legal representatives and assigns of Optionee and the
successors and assigns of the Company.

 

12.                               Liability of Company.

 

A.                                    If the Option Shares covered by this
Agreement exceed, as of the Grant Date, the number of shares of Common Stock
which may without stockholder approval be issued under the Plan, then this
Option shall be void with respect to such excess shares, unless stockholder
approval of an amendment sufficiently increasing the number of shares of Common
Stock issuable under the Plan is obtained in accordance with the provisions of
the Plan.

 

5

--------------------------------------------------------------------------------


 

B.                                    The inability of the Company to obtain
approval from any regulatory body having authority deemed by the Company to be
necessary to the lawful issuance and sale of any Common Stock pursuant to this
Option shall relieve the Company of any liability with respect to the
non-issuance or sale of the Common Stock as to which such approval shall not
have been obtained.  The Company, however, shall use its best efforts to obtain
all such approvals.

 

13.                               Notices.  Any notice required to be given or
delivered to the Company under the terms of this Agreement shall be in writing
and addressed to the Company in care of the Corporate Secretary at its principal
corporate offices.  Any notice required to be given or delivered to Optionee
shall be in writing and addressed to Optionee at the address indicated in the
Grant Notice.  All notices shall be deemed to have been given or delivered upon
personal delivery or upon deposit in the U.S. mail, postage prepaid and properly
addressed to the party to be notified.

 

14.                               Construction.  This Agreement and the Option
evidenced hereby are made and granted pursuant to the Plan and are in all
respects limited by and subject to the express terms and provisions of the
Plan.  All decisions of the Plan’s Administrator with respect to any question or
issue arising under the Plan or this Agreement shall be conclusive and binding
on all persons having an interest in this Option.

 

15.                               Governing Law.  The interpretation,
performance, and enforcement of this Agreement shall be governed by the laws of
the State of Delaware without resort to that State’s conflict-of-laws rules.

 

16.                               Additional Terms Applicable to an Incentive
Stock Option.  In the event this Option is designated an incentive stock option
in the Grant Notice, the following terms and conditions shall also apply to the
grant:

 

A.                                    This Option shall cease to qualify for
favorable tax treatment as an incentive stock option under the Federal tax laws
if (and to the extent) this Option is exercised for one or more Option Shares:
(i) more than three (3) months after the date the Optionee experiences a
Termination of Service for any reason other than Optionee’s total and permanent
disability or (ii) more than one (1) year after the date the Optionee ceases to
be an Eligible Individual by reason of Optionee’s total and permanent disability
(as defined in Section 22(e)(3) of the Code).

 

B.                                    Should the exercisability of this Option
be accelerated upon a Change in Control, then this Option shall qualify for
favorable tax treatment as an Incentive Stock Option only to the extent the
aggregate Fair Market Value (determined at the Grant Date) of the Common Stock
for which this Option first becomes exercisable in the calendar year in which
the Change in Control occurs does not, when added to the aggregate value
(determined as of the respective date or dates of grant) of the Common Stock or
other securities for which this Option or one or more other Incentive Stock
Options granted to Optionee prior to the Grant Date (whether under the Plan or
any other option plan of the Company or any Parent or Subsidiary) first become
exercisable during the same calendar year, exceed one hundred thousand dollars
($100,000) in the aggregate.  Should the applicable one hundred thousand dollar
($100,000) limitation be exceeded in the calendar year of such Change in
Control, this Option may nevertheless be exercised for the excess shares in such
calendar year as a Non-Statutory Stock Option.

 

C.                                    Should this Option be designated as
exercisable in installments in the Grant Notice, then no installment under this
Option (whether annual or monthly) shall qualify for favorable tax treatment as
an incentive stock option under the Federal tax laws if (and to the extent) the
aggregate Fair Market Value (determined at the Grant Date) of the Company’s
Common Stock for which such installment first becomes exercisable hereunder
will, when added to the aggregate Fair Market Value (determined as of the
respective date or dates of grant) of the Company’s

 

6

--------------------------------------------------------------------------------


 

Common Stock for which one or more other incentive stock options granted to the
Optionee prior to the Grant Date (whether under the Plan or any other option
plan of the Company or any Parent or Subsidiary corporation) first become
exercisable during the same calendar year, exceed one hundred thousand dollars
($100,000) in the aggregate.  Should such one hundred thousand dollar ($100,000)
limitation be exceeded in any calendar year, this Option shall nevertheless
become exercisable for the Option Shares in such calendar year as a
Non-Statutory Stock Option.

 

D.                                    Should Optionee hold, in addition to this
Option, one or more other options to purchase the Company’s Common Stock which
became exercisable for the first time in the same calendar year as this Option,
then the foregoing limitations on the exercisability of such options as
Incentive Stock Options shall be applied on the basis of the order in which such
options are granted.

 

17.                               Withholding.  Optionee hereby agrees to make
appropriate arrangements with the Company, Parent or Subsidiary corporation
employing Optionee for the satisfaction of all Federal, state, local or foreign
income tax withholding requirements and other tax requirements applicable to the
exercise of this Option (including FICA or employment tax obligation).  In the
Company’s sole discretion, the Company may elect, and you hereby authorize the
Company, to withhold from fully vested shares of Common Stock otherwise issuable
to Optionee upon the exercise of this Option a number of whole shares of Common
Stock in such amounts as the Company determines are necessary, at fair market
value on the date of exercise, equal to the aggregate amount of such liabilities
based on the minimum statutory withholding rates for federal, state, local and
foreign income tax and payroll tax purposes that are applicable to such
supplemental tax income.

 

--------------------------------------------------------------------------------

*                 This provision may be modified pursuant to the specific terms
of the employment agreement executed with the Company’s respective executive
officers, separately filed with the Securities and Exchange Commission.

 

**          Pursuant to provisions in the employment agreement entered into
since September 2011 between the Company and each executive officer, this
provision is contained in all new Stock Option Agreements entered into between
the Company and all executive officers.

 

7

--------------------------------------------------------------------------------
